{¶ 45} I concur with the majority, but write separately to clarify the application of Sabol v. Richmond Heights General Hospital (1996),111 Ohio App. 3d 598, to the case at bar.
 {¶ 46} The facility in the case at bar is quite different from the facility in Sabol. In Sabol the facility was an acute, short-term, general hospital, which the court determined did not routinely deal with suicidal patients. In the case at bar, the facility was a long-term, extended care facility. Moreover, it was the policy of Harborside to evaluate newly admitted persons with elopement problems and to develop a plan to address such problems. Such a policy implies the facility's awareness of the special needs of patients with elopement problems.
 {¶ 47} The two facilities also differ on their admission practices. In Sabol a patient had to be accepted for emergency treatment under the federal Emergency Medical Treatment and Labor Act,42 U.S.C.A. § 1395 dd (EMTALA). Under EMTALA, hospitals that accept payment from Medicare and operate an emergency department must (1) give the patient an appropriate medical screening and determine whether the patient has an emergency medical condition and (2) stabilize the patient prior to transfer, if transfer is necessary. In Sabol, the patient had an emergency medical condition and the facility thus had a common law and statutory duty to provide emergency care that included admitting him and stabilizing him before he could be transferred to a specialized treatment facility, for which transfer the preparations were in process.
 {¶ 48} In the case at bar, however, the facility had no duty to admit decedent for emergency care. In fact, it was not under any duty to admit him. Once it did admit the decedent, however, the facility had a duty to employ at least the degree of care and skill that a nursing home staff of ordinary care, skill, and diligence would employ in similar circumstances. Evidence that he was left unattended in a second-story lunchroom, when the facility had specific knowledge he was a high risk for elopement, along with evidence that he generally wore *Page 548 
a personal alarm and that the nurse was notified he was not wearing his alarm that day, are facts that raise genuine issues of negligence.1
 {¶ 49} It is not sufficient to ask only whether Harborside wascertified for the specialized care the decedent needed or whether the nurses were specially licensed for this care. There is the also the question of whether Harborside held itself out as qualified to care for the stage of decedent's dementia. Moreover, as the majority notes, an employee admitted that "Harborside was a facility that specialized in the care of patients suffering from dementia."
 {¶ 50} Harborside "has a duty to exercise reasonable care for the safety of its patients; the reasonableness of such care * * * is an issue of fact which must be determined by the trier of fact." Gray v. JeffersonGeriatric and Rehabilitation Center (1991), 76 Ohio App.3d at 500,600 N.E.2d at 397. Thus there is the broader question of whether a reasonably prudent person would believe it was foreseeable that decedent, if not closely monitored, would suffer injury. As an expert, Mary Taylor testified that the care exercised by the facility's staff "fell below the degree of care and skill that a nursing home staff of ordinary (emphasis added) care, skill, and diligence would employ in similar circumstances." Upon remand, the plaintiff may present this argument.
 {¶ 51} The either-or framework of the issue employed by Sabol is confusing when applied to a mixed care facility. That some or even most of the units are not specialized units for the care of "memory impaired" or of those with "impaired cognition" does not prevent the facility itself from being classified as a specialized care facility as least in regard to any units it maintains for such specialized care. As the majority writes, "Harborside's counsel described the second floor of Harborside, where Stahl was placed, as either the `memory impaired' or the `impaired cognition' unit." Thus the standard of care may be different for patients in such units. Thus as the majority notes (fn. 3), the crucial issue is the standard of care expected of nurses "in similar circumstances."
 {¶ 52} The circumstances are not limited to licensing or certification or even type of facility.
1 There was also evidence that when decedent did not have an alarm in the past, his wheelchair was placed in front of the nurses' station. This practice provides an alternative to the alarm and also indicates an awareness that decedent needed supervision. *Page 549